 



Appendix B

INCENTIVE AWARD PLAN

OF
UNITED DEFENSE INDUSTRIES, INC.

      United Defense Industries, Inc., a Delaware corporation, adopted the
United Defense Stock Option Plan (the “Option Plan”) effective July 25, 1998.
The following constitutes an amendment, restatement and continuation of the
Option Plan, effective March 2, 2004, in the form of this Incentive Award Plan
for the benefit of eligible employees, consultants and directors.

      The purposes of the Plan are as follows:

      (1)     To further the growth, development, and financial success of the
Company and its Affiliates (as defined herein) by providing additional
incentives to (i) employees and directors of the Company and employees of its
Affiliates who have been or will be given responsibility for the management or
administration of the Company’s (and/or one of more Affiliates’) business
affairs, and (ii) non-employee advisors and consultants who provide valuable
services to the Company and/or its Affiliates, in each case by either assisting
such persons to become owners of Common Stock or providing incentive
compensation based on the performance of the Company’s Common Stock, thereby
benefiting directly from the growth, development and financial success of the
Company.

      (2)     To enable the Company and its Affiliates to obtain and retain the
services of the type of professional, technical, and managerial employees,
directors, and non-employee advisors and consultants considered essential to the
long-range success of the Company by providing and offering them either an
opportunity to become owners of Common Stock or providing incentive compensation
based on the performance of the Company’s Common Stock.

ARTICLE I.

DEFINITIONS

      Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

      1.1.     “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Section 10.1.

      1.2.     “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act.

      1.3.     “Award” shall mean an Option, a Restricted Stock award, a
Performance Award, a Dividend Equivalents award, a Deferred Stock award, a Stock
Payment award, a Stock Appreciation Right, or a Restricted Stock Unit award
which may be awarded or granted under the Plan (collectively, “Awards”).

      1.4.     “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

      1.5.     “Award Limit” shall mean 500,000 shares of Common Stock per
fiscal year of the Company, as adjusted pursuant to Section 11.3; provided,
however, that solely with respect to cash payments of Performance Awards granted
pursuant to Section 8.2(b) and Dividend Equivalents granted pursuant to
Section 8.3, Award Limit shall mean $2,000,000 per fiscal year of the Company.

      1.6.     “Board” shall mean the Board of Directors of the Company.

      1.7.     “Code” shall mean the Internal Revenue Code of 1986, as amended.

B-1



--------------------------------------------------------------------------------



 



      1.8.     “Committee” shall mean the Compensation Committee of the Board,
or another committee or subcommittee of the Board, appointed as provided in
Section 10.1.

      1.9.     “Common Stock” shall mean the common stock of the Company, par
value $0.01 per share.

      1.10.     “Company” shall mean United Defense Industries, Inc., a Delaware
corporation.

      1.11.     “Consultant” shall mean any consultant or adviser if (i) the
consultant or adviser renders bona fide services to the Company; (ii) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(iii) the consultant or adviser is a natural person who has contracted directly
with the Company to render such services.

      1.12.     “Deferred Stock” shall mean Common Stock awarded under
Article VIII of the Plan.

      1.13.     “Director” shall mean a member of the Board.

      1.14.     “Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code.

      1.15.     “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Common Stock) of dividends paid on Common Stock,
awarded under Article VIII of the Plan.

      1.16.     “DRO” shall mean a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

      1.17.     “Employee” shall mean any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Company, or of any
Subsidiary.

      1.18.     “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

      1.19.     “Fair Market Value” of a share of Common Stock as of a given
date shall be (a) the closing price of a share of Common Stock on the principal
exchange on which shares of Common Stock are then trading, if any, on the
trading day previous to such date, or if shares were not traded on the trading
day previous to such date, then on the next preceding date on which a trade
occurred, or (b) if Common Stock is not traded on an exchange but is quoted on
Nasdaq or a successor quotation system, (i) the last sales prices (if the Common
Stock is listed as a National Market Issue) or (ii) the mean between the closing
representative bid and asked prices for the Common Stock on the trading day
previous to such date as reported by Nasdaq or such successor quotation system,
or (c) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share of
Common Stock as established by the Administrator acting in good faith.

      1.20.     “Holder” shall mean a person who has been granted or awarded an
Award.

      1.21.     “Incentive Stock Option” shall mean an option which conforms to
the applicable provisions of Section 422 of the Code and which is designated as
an Incentive Stock Option by the Administrator.

      1.22.     “Independent Director” shall mean a member of the Board who is
not an Employee of the Company.

      1.23.     “Non-Qualified Stock Option” shall mean an Option which is not
designated as an Incentive Stock Option by the Administrator.

      1.24.     “Option” shall mean a stock option granted under Article IV of
the Plan. An Option granted under the Plan shall, as determined by the
Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
Consultants shall be Non-Qualified Stock Options.

      1.25.     “Performance Award” shall mean a cash bonus, stock bonus or
other performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Article VIII of the Plan.

      1.26.     “Performance Criteria” shall mean the following business
criteria with respect to the Company, any Subsidiary or any division or
operating unit thereof: (a) net income, (b) pre-tax income, (c) operating

B-2



--------------------------------------------------------------------------------



 



income, (d) cash flow, (e) earnings per share, (f) return on equity, (g) return
on invested capital or assets, (h) cost reductions or savings, (i) funds from
operations, (j) appreciation in the Fair Market Value of a share of Common
Stock, (k) operating profit, (l) working capital and (m) earnings before any one
or more of the following items: interest, taxes, depreciation or amortization;
provided that each of the business criteria described in subsections (a) through
(m) shall be determined in accordance with generally accepted accounting
principles (“GAAP”). For each fiscal year of the Company, the Committee may
provide for objectively determinable adjustments, as determined in accordance
with GAAP, to any of the business criteria described in subsections (a) through
(m) for one or more of the items of gain, loss, profit or expense:
(i) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (ii) related to the disposal of a segment of a business,
(iii) related to a change in accounting principles under GAAP, (iv) related to
discontinued operations that do not qualify as a segment of a business under
GAAP, and (v) attributable to the business operations of any entity acquired by
the Company during the fiscal year.

      1.27.     “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

      1.28.     “Plan” shall mean the Incentive Award Plan of United Defense
Industries, Inc., as the continuation of the United Defense Stock Option Plan.

      1.29.     “Restricted Stock” shall mean Common Stock awarded under
Article VII of the Plan.

      1.30.     “Restricted Stock Unit” shall mean an Award granted pursuant to
Section 8.6 of the Plan.

      1.31.     “Rule 16b-3” shall mean Rule 16b-3 promulgated under the
Exchange Act, as such Rule may be amended from time to time.

      1.32.     “Section 162(m) Participant” shall mean any key Employee
designated by the Administrator as a key Employee whose compensation for the
fiscal year in which the key Employee is so designated or a future fiscal year
may be subject to the limit on deductible compensation imposed by Section 162(m)
of the Code.

      1.33.     “Securities Act” shall mean the Securities Act of 1933, as
amended.

      1.34.     “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article IX of the Plan.

      1.35.     “Stock Payment” shall mean (a) a payment in the form of shares
of Common Stock, or (b) an option or other right to purchase shares of Common
Stock, as part of a deferred compensation arrangement, made in lieu of all or
any portion of the compensation, including without limitation, salary, bonuses
and commissions, that would otherwise become payable to a key Employee or
Consultant in cash, awarded under Article VIII of the Plan.

      1.36.     “Subsidiary” shall mean (i) with respect to Incentive Stock
Options, any corporation in an unbroken chain of corporations beginning with the
Company if each of the corporations other than the last corporation in the
unbroken chain then owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain and (ii) with respect to all other Awards, any entity
in which the Company owns an equity interest, either directly or indirectly
through one or more entities, which constitutes fifty percent (50%) or more of
either the voting securities or the value of such entity.

      1.37.     “Substitute Award” shall mean an Option granted under this Plan
upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option.

      1.38.     “Termination of Consultancy” shall mean the time when the
engagement of a Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding
terminations where

B-3



--------------------------------------------------------------------------------



 



there is a simultaneous commencement of employment with the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a Termination
of Consultancy resulted from a discharge for good cause, and all questions of
whether a particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

      1.39.     “Termination of Directorship” shall mean the time when a Holder
who is an Independent Director ceases to be a Director for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

      1.40.     “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, (b) at the discretion of the Administrator, terminations which
result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting relationship by the Company or a
Subsidiary with the former employee. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether a particular leave of absence constitutes a
Termination of Employment; provided, however, that, with respect to Incentive
Stock Options, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.

ARTICLE II.

SHARES SUBJECT TO PLAN

      2.1.     Shares Subject to Plan.



        (a)     The shares of stock subject to Awards shall be Common Stock.
Subject to adjustment as provided in Section 11.3, the aggregate number of such
shares which may be issued with respect to Awards granted under the Plan shall
not exceed 9,375,000. The payment of Dividend Equivalents in conjunction with
any outstanding Awards shall not be counted against the shares available for
issuance under the Plan.           (b)     The shares of Common Stock issuable
with respect to such Awards may be either previously authorized but unissued
shares or treasury shares. In the event that Substitute Awards are granted under
the Plan, the aggregate number of shares of Common Stock available under the
Plan for Substitute Awards other than substitute Incentive Stock Options shall
be increased by the number of shares of Common Stock which may be granted or
issued with respect to such Substitute Awards. In no event shall the maximum
number of shares of Common Stock which may be issued under this Plan with
respect to Incentive Stock Options be increased pursuant to the preceding
sentence.           (c)     The maximum number of shares which may be subject to
Awards granted under the Plan to any individual in any calendar year shall not
exceed the Award Limit. To the extent required by Section 162(m) of the Code,
shares subject to Options which are canceled continue to be counted against the
Award Limit.

B-4



--------------------------------------------------------------------------------



 



      2.2.     Add-back of Options and Other Rights.     If any Award under the
Plan expires, terminates or lapses for any reason other than exercise or
settlement of such Award for shares of Common Stock, the number of shares
subject to such Award shall again be available for grant of an Award pursuant to
the Plan, subject to the limitations of Section 2.1. Furthermore, any shares
subject to Awards which are adjusted pursuant to Section 11.3 and become
exercisable with respect to shares of stock of another corporation shall be
considered cancelled and may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1.

ARTICLE III.

GRANTING OF AWARDS

      3.1.     Award Agreement. Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.

      3.2.     Provisions Applicable to Section 162(m) Participants.



        (a)     The Committee, in its discretion, may determine whether an Award
is to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code.           (b)     Notwithstanding anything in
the Plan to the contrary, the Committee may grant any Award to a Section 162(m)
Participant, including Restricted Stock the restrictions with respect to which
lapse upon the attainment of performance goals which are related to one or more
of the Performance Criteria and any performance or incentive award described in
Article VIII that vests or becomes exercisable or payable upon the attainment of
performance goals which are related to one or more of the Performance Criteria.
          (c)     To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles VII and VIII which may be granted to one or
more Section 162(m) Participants, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Participant for such fiscal year or other
designated fiscal period or period of service. Following the completion of each
fiscal year or other designated fiscal period or period of service, the
Committee shall certify in writing whether the applicable performance targets
have been achieved for such fiscal year or other designated fiscal period or
period of service. In determining the amount earned by a Section 162(m)
Participant, the Committee shall have the right to reduce (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the fiscal year or other designated
fiscal period or period of service.           (d)     Furthermore,
notwithstanding any other provision of the Plan or any Award which is granted to
a Section 162(m) Participant and is intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall be subject
to any additional limitations set forth in Section 162(m) of the Code (including
any amendment to Section 162(m) of the Code) or any regulations or rulings
issued thereunder that are requirements for qualification as performance-based

B-5



--------------------------------------------------------------------------------



 



  compensation as described in Section 162(m)(4)(C) of the Code, and the Plan
shall be deemed amended to the extent necessary to conform to such requirements.

      3.3.     Limitations Applicable to Section 16 Persons.     Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

      3.4.     Consideration.     In consideration of the granting of an Award
under the Plan, the Holder shall agree, in the Award Agreement, to remain in the
employ of (or to consult for or to serve as a Director of, as applicable) the
Company or any Subsidiary for a period of at least one year (or such shorter
period as may be fixed in the Award Agreement or by action of the Administrator
following grant of the Award) after the Award is granted (or, in the case of an
Independent Director, until the next annual meeting of stockholders of the
Company).

      3.5.     At-Will Employment.     Nothing in the Plan or in any Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a Consultant for, the Company or any Subsidiary, or as a
director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder and the Company and any Subsidiary.

ARTICLE IV.

GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT DIRECTORS

      4.1.     Eligibility.     Any Employee, Consultant or Independent Director
selected by the Administrator pursuant to Section 4.4(a)(i) shall be eligible to
be granted Options at the times and in the manner set forth in this Article IV.

      4.2.     Disqualification for Stock Ownership.     No person may be
granted an Incentive Stock Option under the Plan if such person, at the time the
Incentive Stock Option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any then
existing Subsidiary or parent corporation (within the meaning of Section 424(e)
of the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.

      4.3.     Qualification of Incentive Stock Options.     No Incentive Stock
Option shall be granted to any person who is not an Employee.

      4.4.     Granting of Options.



        (a)     The Administrator shall from time to time, in its absolute
discretion, and subject to applicable limitations of the Plan:



        (i)     Determine which Employees, Consultants and Independent Directors
(including individuals who have previously received Awards under the Plan) as in
its opinion should be granted Options;           (ii)     Subject to the Award
Limit, determine the number of shares to be subject to such Options;          
(iii)     Subject to Section 4.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options and whether such Options
are to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code; and

B-6



--------------------------------------------------------------------------------



 





        (iv)     Determine the terms and conditions of such Options, consistent
with the Plan; provided, however, that the terms and conditions of Options
intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.



        (b)     Upon the selection of an Employee, Consultant or Independent
Director to be granted an Option, the Administrator shall instruct the Secretary
of the Company to issue the Option and may impose such conditions on the grant
of the Option as it deems appropriate.           (c)     Any Incentive Stock
Option granted under the Plan may be modified by the Administrator, with the
consent of the Holder, to disqualify such Option from treatment as an “incentive
stock option” under Section 422 of the Code.

      4.5.     Options in Lieu of Cash Compensation.     Options may be granted
under the Plan to Employees and Consultants in lieu of cash bonuses which would
otherwise be payable to such Employees and Consultants and to Independent
Directors in lieu of directors’ fees which would otherwise be payable to such
Independent Directors, pursuant to such policies which may be adopted by the
Administrator from time to time.

ARTICLE V.

TERMS OF OPTIONS

      5.1.     Option Price.     The price per share of the shares subject to
each Option granted shall be no less than 100% of the Fair Market Value of a
share of Common Stock on the date the Option is granted; provided, however, that
in the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent corporation thereof (within the meaning of Section 424(e) of the
Code), such price shall not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the Option is granted (or the date the Option
is modified, extended or renewed for purposes of Section 424(h) of the Code).

      5.2.     Option Term.     No Option may be exercised to any extent by the
Holder after the first to occur of the following events:



        (a)     The expiration of ten years from the date the Option was
granted; or           (b)     With respect to an Incentive Stock Option in the
case of an Holder owning (within the meaning of Section 424(d) of the Code), at
the time the Incentive Stock Option was granted, more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
the expiration of five years from the date the Incentive Stock Option was
granted.

      5.3.     Option Vesting.



        (a)     The period during which the right to exercise, in whole or in
part, an Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. At any time after grant of an
Option, the Administrator may, in its sole and absolute discretion and subject
to whatever terms and conditions it selects, accelerate the period during which
an Option granted vests.           (b)     No portion of an Option which is
unexercisable at Termination of Employment, Termination of Consultancy or
Termination of Directorship, as applicable, shall thereafter become exercisable,
except as may be otherwise provided by the Administrator either in the Award
Agreement or by action of the Administrator following the grant of the Option.  
        (c)     To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year (under the Plan and all
other incentive stock option plans of the Company or Subsidiary) of the Company,
exceeds $100,000,

B-7



--------------------------------------------------------------------------------



 



  such Options shall be treated as Non-Qualified Stock Options to the extent
required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted. For purposes of this Section 5.3(c), the Fair Market Value of
stock shall be determined as of the time the Option with respect to such stock
is granted.

      5.4.     Substitute Awards.     Notwithstanding the foregoing provisions
of this Article V to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares subject to such Option may be less than
the Fair Market Value per share on the date of grant, provided, that the excess
of:



        (a)     The aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award; over          
(b)     The aggregate exercise price thereof does not exceed the excess of:    
      (c)     The aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the grant assumed or substituted for by the Company; over  
        (d)     The aggregate exercise price of such shares.

ARTICLE VI.

EXERCISE OF OPTIONS

      6.1.     Partial Exercise.     An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.

      6.2.     Manner of Exercise.     All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company or his designee:



        (a)     A written notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;          
(b)     Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;    
      (c)     In the event that the Option shall be exercised pursuant to
Section 11.1 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option; and          
(d)     Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i) allow payment, in whole or in part,
through the delivery of shares of Common Stock which have been owned by the
Holder for at least six months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; (ii) allow payment, in whole or in
part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration;
(iv) allow payment, in whole or in part, through the delivery of a full recourse
promissory note bearing interest (at no less than such rate as shall then
preclude the imputation of interest under the Code) and payable upon such terms
as may be prescribed by the Administrator; (v) allow payment through a broker
assisted cash-less exercise procedure; or (vi) allow payment through any
combination of the consideration provided in the foregoing subparagraphs (i),
(ii), (iii), (iv) and (v). In the case of a promissory

B-8



--------------------------------------------------------------------------------



 



  note, the Administrator may also prescribe the form of such note and the
security to be given for such note. The Option may not be exercised, however, by
delivery of a promissory note or by a loan from the Company when or where such
loan or other extension of credit is prohibited by law, and payment in the
manner prescribed by the preceding sentences shall not be permitted to the
extent that the Administrator determines that payment in such manner may result
in an extension or maintenance of credit, an arrangement for the extension of
credit, or a renewal of an extension of credit in the form of a personal loan to
or for any Director or executive officer of the Company that is prohibited by
Section 13(k) of the Exchange Act or other applicable law.

      6.3.     Conditions to Issuance of Stock Certificates.     The Company
shall not be required to issue or deliver any certificate or certificates for
shares of stock purchased upon the exercise of any Option or portion thereof
prior to fulfillment of all of the following conditions:



        (a)     The admission of such shares to listing on all stock exchanges
on which such class of stock is then listed;           (b)     The completion of
any registration or other qualification of such shares under any state or
federal law, or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body which the Administrator
shall, in its absolute discretion, deem necessary or advisable;          
(c)     The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;           (d)     The lapse
of such reasonable period of time following the exercise of the Option as the
Administrator may establish from time to time for reasons of administrative
convenience; and           (e)     The receipt by the Company of full payment
for such shares, including payment of any applicable withholding tax, which in
the discretion of the Administrator may be in the form of consideration used by
the Holder to pay for such shares under Section 6.2(d).

      6.4.     Rights as Stockholders.     Holders shall not be, nor have any of
the rights or privileges of, stockholders of the Company in respect of any
shares purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.

      6.5.     Exercise, Ownership and Transfer Restrictions.     The
Administrator, in its absolute discretion, may impose such restrictions on the
exercise of an Option and the ownership and transferability of the shares
purchasable upon the exercise of an Option as it deems appropriate. Any such
restriction shall be set forth in the respective Award Agreement and may be
referred to on the certificates evidencing such shares. The Holder shall give
the Company prompt notice of any disposition of shares of Common Stock acquired
by exercise of an Incentive Stock Option within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such shares to such Holder.

      6.6.     Additional Limitations on Exercise of Options.     Holders may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.

ARTICLE VII.

AWARD OF RESTRICTED STOCK

      7.1.     Eligibility.

      Subject to the Award Limit, Restricted Stock may be awarded to any
Employee, Consultant or Independent Director who the Administrator determines
should receive such an Award.

B-9



--------------------------------------------------------------------------------



 



      7.2.     Award of Restricted Stock.



        (a)     The Administrator may from time to time, in its absolute
discretion:



        (i)     Determine which Employees, Consultants or Independent Directors
(including individuals who have previously received Awards under the Plan) as in
its opinion should be awarded Restricted Stock; and           (ii)     Determine
the purchase price, if any, and other terms and conditions applicable to such
Restricted Stock, consistent with the Plan.



        (b)     The Administrator shall establish the purchase price, if any,
and form of payment for Restricted Stock; provided, however, that such purchase
price shall be no less than the par value of the Common Stock to be purchased,
unless otherwise permitted by applicable state law. In all cases, legal
consideration shall be required for each issuance of Restricted Stock.          
(c)     Upon the selection of an Employee, Consultant or Independent Director to
be awarded Restricted Stock, the Administrator shall instruct the Secretary of
the Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

      7.3.     Rights as Stockholders.     Subject to Section 7.4, upon delivery
of the shares of Restricted Stock to the escrow holder pursuant to Section 7.6,
the Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his or her Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that in the discretion of the Administrator, any extraordinary distributions
with respect to the Common Stock shall be subject to the restrictions set forth
in Section 7.4.

      7.4.     Restriction.     All shares of Restricted Stock issued under the
Plan (including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, unless the Administrator otherwise provides in the terms of the Award
Agreement or otherwise, no share of Restricted Stock granted to a person subject
to Section 16 of the Exchange Act shall be sold, assigned or otherwise
transferred until at least six months and one day have elapsed from the date on
which the Restricted Stock was issued, and provided, further, that, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants, by
action taken after the Restricted Stock is issued, the Administrator may, on
such terms and conditions as it may determine to be appropriate, remove any or
all of the restrictions imposed by the terms of the Award Agreement. Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire. If no consideration was paid by the Holder upon issuance, a Holder’s
rights in unvested Restricted Stock shall lapse, and such Restricted Stock shall
be surrendered to the Company without consideration, upon Termination of
Employment, Termination of Consultancy or Termination of Directorship, as
applicable.

      7.5.     Repurchase of Restricted Stock.     If consideration was paid by
the Holder upon issuance, then the Company shall have the right to repurchase
from the Holder the Restricted Stock then subject to restrictions under the
Award Agreement immediately upon a Termination of Employment, Termination of
Consultancy or Termination of Directorship, at a cash price per share equal to
the price paid by the Holder for such Restricted Stock.

      7.6.     Escrow.     The Secretary of the Company or such other escrow
holder as the Administrator may appoint shall retain physical custody of each
certificate representing Restricted Stock until all of the restrictions imposed
under the Award Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

      7.7.     Legend.     In order to enforce the restrictions imposed upon
shares of Restricted Stock hereunder, the Administrator shall cause a legend or
legends to be placed on certificates representing all shares of

B-10



--------------------------------------------------------------------------------



 



Restricted Stock that are still subject to restrictions under Award Agreements,
which legend or legends shall make appropriate reference to the conditions
imposed thereby.

      7.8.     Section 83(b) Election.     If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer of the Restricted
Stock rather than as of the date or dates upon which the Holder would otherwise
be taxable under Section 83(a) of the Code, the Holder shall deliver a copy of
such election to the Company immediately after filing such election with the
Internal Revenue Service.

ARTICLE VIII.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,
DEFERRED STOCK, STOCK PAYMENTS

      8.1.     Eligibility.     Subject to the Award Limit, one or more
Performance Awards, Dividend Equivalents, awards of Deferred Stock and/or Stock
Payments may be granted to any Employee, Consultant or Independent Director whom
the Administrator determines should receive such an Award.

      8.2.     Performance Awards.



        (a)     Any Employee, Consultant or Independent Director selected by the
Administrator may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to any one or more of the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator. In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of award) the contributions, responsibilities and
other compensation of the particular Employee, Consultant or Independent
Director.           (b)     Without limiting Section 8.2(a), the Committee may
grant Performance Awards to any 162(m) Participant in the form of a cash bonus
payable upon the attainment of objective performance goals which are established
by the Committee and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Committee. Any such bonuses paid to 162(m) Participants shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Section 3.2. The maximum amount of any Performance Award payable
to a 162(m) Participant under this Section 8.2(b) shall not exceed the Award
Limit.1 Unless otherwise specified by the Committee at the time of grant, the
Performance Criteria with respect to a Performance Award payable to a 162(m)
Participant shall be determined on the basis of generally accepted accounting
principles.

      8.3.     Dividend Equivalents.



        (a)     Any Employee, Consultant or Independent Director selected by the
Administrator may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date a Stock Appreciation Right, Deferred Stock or
Performance Award is granted, and the date such Stock Appreciation Right,
Deferred Stock or Performance Award is exercised, vests or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.          
(b)     Any Holder of an Option as selected by the Committee may be granted
Dividend Equivalents based on the dividends declared on Common Stock, to be
credited as of dividend payment dates, during the period between the date an
Option is granted, and the date such Option is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.





--------------------------------------------------------------------------------

1 The Company, in its sole discretion, may chose the period by which the Award
Limit is measured.

B-11



--------------------------------------------------------------------------------



 





        (c)     The maximum amount of Dividend Equivalents intended to be
qualified performed based compensation for purposes of Section 162(m) of the
Code shall not exceed the Award Limit.

      8.4.     Stock Payments.     Any Employee, Consultant or Independent
Director selected by the Administrator may receive Stock Payments in the manner
determined from time to time by the Administrator. The number of shares shall be
determined by the Administrator and may be based upon the Performance Criteria
or other specific performance criteria determined appropriate by the
Administrator, determined on the date such Stock Payment is made or on any date
thereafter.

      8.5.     Deferred Stock.     Any Employee, Consultant or Independent
Director selected by the Administrator may be granted an award of Deferred Stock
in the manner determined from time to time by the Administrator. The number of
shares of Deferred Stock shall be determined by the Administrator and may be
linked to the Performance Criteria or other specific performance criteria
determined to be appropriate by the Administrator, in each case on a specified
date or dates or over any period or periods determined by the Administrator.
Common Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Administrator. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued.

      8.6.     Restricted Stock Units.     Any Employee, Consultant or
Independent Director selected by the Administrator may be granted Awards of
Restricted Stock Units in such amounts and subject to such terms and conditions
as determined by the Administrator. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate. At the time of grant, the Administrator shall specify the
maturity date applicable to each grant of Restricted Stock Units which shall be
no earlier than the vesting date or dates of the Award and may be determined at
the election of the grantee. On the maturity date, the Company shall transfer to
the Participant one unrestricted, fully transferable share of Common Stock for
each Restricted Stock Unit scheduled to be paid out on such date and not
previously forfeited. The Administrator shall specify the purchase price, if
any, to be paid by the grantee to the Company for such shares of Common Stock.

      8.7.     Term.     The term of a Performance Award, Dividend Equivalent,
award of Deferred Stock, Restricted Stock Unit and/or Stock Payment shall be set
by the Administrator in its discretion.

      8.8.     Exercise or Purchase Price.     The Administrator may establish
the exercise or purchase price of a Performance Award, shares of Deferred Stock,
Restricted Stock Units or shares received as a Stock Payment; provided, however,
that such price shall not be less than the par value of a share of Common Stock,
unless otherwise permitted by applicable state law.

      8.9.     Exercise Upon Termination of Employment, Termination of
Consultancy or Termination of Directorship.     A Performance Award, Dividend
Equivalent, award of Deferred Stock, Restricted Stock Unit and/or Stock Payment
is exercisable or payable only while the Holder is an Employee, Consultant or
Independent Director, as applicable; provided, however, that the Administrator
in its sole and absolute discretion may provide that the Performance Award,
Dividend Equivalent, award of Deferred Stock and/or Stock Payment may be
exercised or paid subsequent to a Termination of Employment following a
Corporate Transaction.

      8.10.     Form of Payment.     Payment of the amount determined under
Section 8.2, 8.3, or 8.6 above shall be in cash, in Common Stock or a
combination of both, as determined by the Administrator. To the extent any
payment under this Article VIII is effected in Common Stock, it shall be made
subject to satisfaction of all provisions of Section 6.3.

B-12



--------------------------------------------------------------------------------



 



ARTICLE IX.

STOCK APPRECIATION RIGHTS

      9.1.     Grant of Stock Appreciation Rights.     A Stock Appreciation
Right may be granted to any Employee, Consultant or Independent Director
selected by the Administrator. A Stock Appreciation Right may be granted (a) in
connection and simultaneously with the grant of an Option, (b) with respect to a
previously granted Option, or (c) independent of an Option. A Stock Appreciation
Right shall be subject to such terms and conditions not inconsistent with the
Plan as the Administrator shall impose and shall be evidenced by an Award
Agreement.

      9.2.     Coupled Stock Appreciation Rights.



        (a)     A Coupled Stock Appreciation Right (“CSAR”) shall be related to
a particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.           (b)     A CSAR may be granted to the
Holder for no more than the number of shares subject to the simultaneously or
previously granted Option to which it is coupled.           (c)     A CSAR shall
entitle the Holder (or other person entitled to exercise the Option pursuant to
the Plan) to surrender to the Company unexercised a portion of the Option to
which the CSAR relates (to the extent then exercisable pursuant to its terms)
and to receive from the Company in exchange therefor an amount determined by
multiplying the difference obtained by subtracting the Option exercise price
from the Fair Market Value of a share of Common Stock on the date of exercise of
the CSAR by the number of shares of Common Stock with respect to which the CSAR
shall have been exercised, subject to any limitations the Committee may impose.

      9.3.     Independent Stock Appreciation Rights.



        (a)     An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Administrator. An ISAR
shall be exercisable in such installments as the Administrator may determine. An
ISAR shall cover such number of shares of Common Stock as the Administrator may
determine; provided, however, that unless the Administrator otherwise provides
in the terms of the ISAR or otherwise, no ISAR granted to a person subject to
Section 16 of the Exchange Act shall be exercisable until at least six months
have elapsed from (but excluding) the date on which the Option was granted. The
exercise price per share of Common Stock subject to each ISAR shall be set by
the Administrator. An ISAR is exercisable only while the Holder is an Employee,
Director or Consultant; provided, that the Committee may determine that the ISAR
may be exercised subsequent to Termination of Employment, Termination of
Consultancy or Termination of Directorship without cause, or following a change
in control of the Company, or because of the Holder’s retirement, death or
disability, or otherwise.           (b)     An ISAR shall entitle the Holder (or
other person entitled to exercise the ISAR pursuant to the Plan) to exercise all
or a specified portion of the ISAR (to the extent then exercisable pursuant to
its terms) and to receive from the Company an amount determined by multiplying
the difference obtained by subtracting the exercise price per share of the ISAR
from the Fair Market Value of a share of Common Stock on the date of exercise of
the ISAR by the number of shares of Common Stock with respect to which the ISAR
shall have been exercised, subject to any limitations the Administrator may
impose.

      9.4.     Payment and Limitations on Exercise.



        (a)     Payment of the amounts determined under Section 9.2(c) and
9.3(b) above shall be in cash, in Common Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Committee. To the extent such payment is effected in
Common Stock it shall be made subject to satisfaction of all provisions of
Section 6.3 above pertaining to Options.

B-13



--------------------------------------------------------------------------------



 





        (b)     Holders of Stock Appreciation Rights may be required to comply
with any timing or other restrictions with respect to the settlement or exercise
of a Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

ARTICLE X.

ADMINISTRATION

      10.1.     Administrator.     The Administrator of the Plan shall be the
Committee (or another committee or a subcommittee of the Board assuming the
functions of the Committee under the Plan) and shall consist solely of two or
more Independent Directors appointed by and holding office at the pleasure of
the Board, each of whom is both a “non-employee director” as defined by
Rule 16b-3 and an “outside director” for purposes of Section 162(m) of the Code.
Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Committee. Notwithstanding the foregoing, the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Independent
Directors and with respect to any individual subject to Section 16 of the
Exchange Act.

      10.2.     Duties and Powers of Administrator.     It shall be the duty of
the Administrator to conduct the general administration of the Plan in
accordance with its provisions. The Administrator shall have the power to
interpret the Plan and the Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules. Interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code. The Administrator shall also have the
power to amend any Award Agreement provided that the rights or obligations of
the Holder of the Award that is the subject of any such Award Agreement are not
affected adversely; provided, however, that without the approval of the
stockholders of the Company, neither the Committee nor the Board shall authorize
the amendment of any outstanding Option or SAR to reduce its exercise price.
Notwithstanding anything contained herein, no Option or Stock Appreciation Right
shall be canceled and replaced with the grant of an Option or Stock Appreciation
Right having a lower exercise price without the approval of the stockholders of
the Company. Grants or awards under the Plan need not be the same with respect
to each Holder.

      10.3.     Majority Rule; Unanimous Written Consent.     The Administrator
shall act by a majority of its members in attendance at a meeting at which a
quorum is present or by a memorandum or other written instrument signed by all
members of the Administrator.

      10.4.     Compensation; Professional Assistance; Good Faith
Actions.     Members of the Committee shall receive such compensation, if any,
for their services as members as may be determined by the Board. All expenses
and liabilities which members of the Administrator incur in connection with the
administration of the Plan shall be borne by the Company. The Administrator may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Administrator, the Company and the
Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Administrator or the Board in
good faith shall be final and binding upon all Holders, the Company and all
other interested persons. No members of the Committee or Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or Awards, and all members of the Committee and
the Board shall be fully protected by the Company in respect of any such action,
determination or interpretation.

      10.5.     Delegation of Authority to Grant Awards.     The Administrator
may, but need not, delegate from time to time some or all of its authority to
grant Awards under the Plan to a committee consisting of one or more members of
the Committee or of one or more officers of the Company; provided, however, that
the

B-14



--------------------------------------------------------------------------------



 



Administrator may not delegate its authority to grant Awards to individuals
(a) who are subject on the date of the grant to the reporting rules under
Section 16(a) of the Exchange Act, (b) who are Section 162(m) Participants, or
(c) who are officers of the Company who are delegated authority by the
Administrator hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Administrator specifies at the time of such
delegation of authority and may be rescinded at any time by the Administrator.
At all times, any committee appointed under this Section 10.5 shall serve in
such capacity at the pleasure of the Administrator.

ARTICLE XI.

MISCELLANEOUS PROVISIONS

      11.1.     Transferability of Awards.



        (a)     Except as otherwise provided in Section 11.1(b):



        (i)     No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
lapsed;           (ii)     No Option, Restricted Stock award, Restricted Stock
Unit, Deferred Stock award, Performance Award, Stock Appreciation Right,
Dividend Equivalent or Stock Payment or interest or right therein shall be
liable for the debts, contracts or engagements of the Holder or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding clause (i); and           (iii)     During the lifetime of any
Holder, only he may exercise Award (or any portion thereof) granted to him under
the Plan, unless it has been disposed of pursuant to a DRO; after the death of
the Holder, any exercisable portion of an Option or other Award may, prior to
the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by his personal representative or by
any person empowered to do so under the deceased Holder’s will or under the then
applicable laws of descent and distribution.



        (b)     Notwithstanding Section 11.1(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer a Non-Qualified Stock
Option to any one or more Permitted Transferees (as defined below), subject to
the following terms and conditions: (i) a Non-Qualified Stock Option transferred
to a Permitted Transferee shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii) any Non-Qualified Stock Option which is transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Non-Qualified Stock Option as applicable to the original Holder (other than the
ability to further transfer the Non-Qualified Stock Option); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under applicable federal and
state securities laws and (C) evidence the transfer. For purposes of this
Section 11.1(b), “Permitted Transferee” shall mean, with respect to a Holder,
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee), a trust in which these persons (or the Holder) control the management
of assets, and any other entity in which these persons (or the Holder) own more
than fifty percent of the voting interests, or

B-15



--------------------------------------------------------------------------------



 



  any other transferee specifically approved by the Administrator after taking
into account any state or federal tax or securities laws applicable to
transferable Non-Qualified Stock Options.

      11.2.     Amendment, Suspension or Termination of the Plan.     The Board,
at any time and from time to time, may terminate, amend or modify the Plan;
provided, however, that (i) to the extent necessary and desirable to comply with
any applicable law, regulation, or stock exchange rule, the Company shall obtain
stockholder approval of any Plan amendment in such a manner and to such a degree
as required, and (ii) stockholder approval is required for any amendment to the
Plan that (A) increases the number of shares available under the Plan (other
than any adjustment as provided by Article 11), (B) permits the Administrator to
grant Options with an exercise price that is below Fair Market Value on the date
of grant, or (C) permits the Administrator to extend the term of the Plan or any
Option granted hereunder, or (D) increase the Award Limit. Notwithstanding any
provision in this Plan to the contrary, absent approval of the stockholders of
the Company, no Option may be amended to reduce the per share exercise price of
the shares subject to such Option below the per share exercise price as of the
date the Option is granted and, except as permitted by Article 11, no Option may
be granted in exchange for, or in connection with, the cancellation or surrender
of an Option having a higher per share exercise price. No amendment, suspension
or termination of the Plan shall, without the consent of the Holder, alter or
impair any rights or obligations under any Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides.

      11.3.     Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.



        (a)     Subject to Section 11.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event, in the Administrator’s sole discretion, affects
the Common Stock such that an adjustment is determined by the Administrator to
be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:



        (i)     The number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued and adjustments of the
Award Limit);           (ii)     The number and kind of shares of Common Stock
(or other securities or property) subject to outstanding Awards; and          
(iii)     The grant or exercise price with respect to any Award.



        (b)     Subject to Sections 11.3(c) and 11.3(e), in the event of any
transaction or event described in Section 11.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any

B-16



--------------------------------------------------------------------------------



 



  Award under the Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:



        (i)     To provide for either the purchase of any such Award for an
amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;           (ii)     To provide that the Award cannot vest, be
exercised or become payable after such event;           (iii)     To provide
that such Award shall be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in Section 5.3 or 5.4 or the provisions
of such Award;           (iv)     To provide that such Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or awards covering the stock of
the successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices;    
      (v)     To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future; and           (vi)     To provide
that, for a specified period of time prior to such event, the restrictions
imposed under an Award Agreement upon some or all shares of Restricted Stock or
Deferred Stock may be terminated, and, in the case of Restricted Stock, some or
all shares of such Restricted Stock may cease to be subject to repurchase under
Section 7.5 or forfeiture under Section 7.4 after such event.



        (c)     Subject to Sections 3.2, 3.3 and 11.3(e), the Administrator may,
in its discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.           (d)     With respect to Awards which are granted to
Section 162(m) Participants and are intended to qualify as performance-based
compensation under Section 162(m)(4)(C), no adjustment or action described in
this Section 11.3 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause such Award to fail to so
qualify under Section 162(m)(4)(C), or any successor provisions thereto. No
adjustment or action described in this Section 11.3 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.           (e)     The existence of the Plan, the Award Agreement and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

      11.4.     Approval of Plan by Stockholders.     The Plan will be submitted
for the approval of the Company’s stockholders after the date of the Board’s
initial adoption of the Plan, and any amendment to the Plan

B-17



--------------------------------------------------------------------------------



 



increasing the aggregate number of shares of Common Stock issuable under the
Plan will be submitted for the approval of the Company’s stockholders after the
date of the Board’s adoption of such amendment. Awards may be granted or awarded
prior to such stockholder approval, provided that such Awards shall not be
exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders, and provided further that if such approval is not
obtained, all Awards previously granted or awarded under the Plan shall
thereupon be canceled and become null and void. In addition, if the Board
determines that Awards other than Options or Stock Appreciation Rights which may
be granted to Section 162(m) Participants should continue to be eligible to
qualify as performance-based compensation under Section 162(m)(4)(C) of the
Code, the Performance Criteria must be disclosed to and approved by the
Company’s stockholders no later than the first stockholder meeting that occurs
in the fifth year following the year in which the Company’s stockholders
previously approved the Performance Criteria.

      11.5.     Tax Withholding.     The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance, vesting, exercise or payment of any Award. The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Common
Stock which may be withheld with respect to the issuance, vesting, exercise or
payment of any Award (or which may be repurchased from the Holder of such Award
within six months after such shares of Common Stock were acquired by the Holder
from the Company) in order to satisfy the Holder’s federal and state income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.

      11.6.     Loans.     The Administrator may, in its discretion, extend one
or more loans to key Employees in connection with the exercise or receipt of an
Award granted or awarded under the Plan, or the issuance of Restricted Stock or
Deferred Stock awarded under the Plan. The terms and conditions of any such loan
shall be set by the Administrator. Notwithstanding the foregoing, no loan shall
be made to an Employee under this Section to the extent such loan shall result
in an extension or maintenance of credit, an arrangement for the extension of
credit, or a renewal of an extension of credit in the form of a personal loan to
or for any Director or executive officer of the Company that is prohibited by
Section 13(k) of the Exchange Act or other applicable law. In the event that the
Administrator determines in its discretion that any loan under this Section may
be or will become prohibited by Section 13(k) of the Exchange Act or other
applicable law, the Administrator may provide that such loan shall be
immediately due and payable in full and may take any other action in connection
with such loan as the Administrator determines in its discretion to be necessary
or appropriate for the repayment, cancellation or extinguishment of such loan.

      11.7.     Forfeiture Provisions.     Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall, to the extent permitted by applicable law, have the right
to provide, in the terms of Awards made under the Plan, or to require a Holder
to agree by separate written instrument, that (a)(i) any proceeds, gains or
other economic benefit actually or constructively received by the Holder upon
any receipt or exercise of the Award, or upon the receipt or resale of any
Common Stock underlying the Award, must be paid to the Company, and (ii) the
Award shall terminate and any unexercised portion of the Award (whether or not
vested) shall be forfeited, if (b)(i) a Termination of Employment, Termination
of Consultancy or Termination of Directorship occurs prior to a specified date,
or within a specified time period following receipt or exercise of the Award, or
(ii) the Holder at any time, or during a specified time period, engages in any
activity in competition with the Company, or which is inimical, contrary or
harmful to the interests of the Company, as further defined by the Administrator
or (iii) the Holder incurs a Termination of Employment, Termination of
Consultancy or Termination of Directorship for cause.

B-18



--------------------------------------------------------------------------------



 



      11.8.     Effect of Plan Upon Compensation Plans.     The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company (a) to establish any other forms of incentives or
compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

      11.9.     Compliance with Laws.     The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

      11.10.     Titles.     Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan.

      11.11.     Governing Law.     The Plan and any agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of Delaware without regard to conflicts of laws thereof.

*     *     *

      I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of United Defense Industries, Inc. on                     ,
200          .



 

--------------------------------------------------------------------------------

  Name:   Title:

*     *     *

      I hereby certify that the foregoing Plan was approved by the stockholders
of United Defense Industries, Inc. on                     , 200     .

      Executed on this      day of                , 200     .



 

--------------------------------------------------------------------------------

  Name:   Title:

B-19